      Case 2:13-cr-00014-wks Document 464 Filed 07/08/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT

UNITED STATES OF AMERICA,         )
                                  )
           v.                     )    Case No. 2:13-cr-14
                                  )
JAMES NASTRI,                     )
                                  )
           Defendant.             )

                          OPINION AND ORDER

     Defendant James Nastri has filed a motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A)(i), citing health

concerns arising out of the COVID-19 pandemic.         For the reasons

set forth below, his motion is denied.

                          Factual Background

     In 2014, a jury convicted Nastri of conspiring to distribute

heroin.   The government reports that Nastri’s criminal record

dates back to 1998, with at least seven felony convictions.             His

most recent crime was committed while on supervised release from

a prior federal drug conviction.      Considering his offense level

and considerable criminal history, Nastri faced an advisory

Guidelines range of 360 months to life.        The Court sentenced him

to 210 months, less than half of which has been served.           His

projected release date is October 16, 2030.

     Nastri is 40 years old, and reportedly suffers from

hypertension, hepatitis C, and a persistent cellulitis (bacterial

skin) infection.   These conditions, he claims, render him at risk

for serious complications from a COVID-19 infection.          Nastri
      Case 2:13-cr-00014-wks Document 464 Filed 07/08/20 Page 2 of 5



would also like to be released so that he can help care for his

father, who recently received a cancer diagnosis.

      Nastri is incarcerated at USP Coleman 1 in Florida.              As of

July 6, 2020, the Bureau of Prisons’ (“BOP”) website reported 65

inmate and four staff “open cases” of COVID-19 at the Coleman

facility.   There have been no deaths.      The parties dispute

whether the BOP’s efforts to control the spread of COVID-19

within its facilities have been effective.        The government notes

that the BOP has expanded the use of release to home confinement

as part of its response to the COVID-19 pandemic.

     Nastri alleges that he submitted a request for compassionate

release to the Warden at USP Coleman, and his request was denied.

The government questions, but does not appear to contest, whether

Nastri exhausted his administrative remedies prior to filing his

current motion with the Court.

                               Discussion

     Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a

court may reduce a defendant’s sentence upon motion of the

Director of the BOP or upon motion of the defendant.          A court may

reduce a defendant’s sentence only if the court finds that

“extraordinary and compelling reasons warrant such a reduction,”

and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”         18 U.S.C. §


                                    2
      Case 2:13-cr-00014-wks Document 464 Filed 07/08/20 Page 3 of 5



3582(c)(1)(A).   In making this determination, the Court must

consider “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.”       Id.

     Congress has delegated responsibility to the Sentencing

Commission to “describe what should be considered extraordinary

and compelling reasons for sentence reduction.”         28 U.S.C. §

994(t).   The Sentencing Commission has determined that a

defendant’s circumstances meet this standard when the defendant

is “suffering from a terminal illness” or a “serious physical or

medical condition . . . that substantially diminishes the ability

of the defendant to provide self-care within the environment of a

correctional facility.”     U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A).

The standard is also met if, in the judgment of the BOP, the

defendant’s circumstances are extraordinary and compelling for

“other reasons.”   Id. cmt. n.1(D).      Following the passage of the

First Step Act, courts may independently determine whether such

“other reasons” are present in a given case without deference to

the determination made by the BOP.       See United States v. Lisi,

No. 15-CR-457, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020).

     In United States v. Zullo, Chief Judge Crawford identified a

list of factors for determining whether compassionate release is

justified.   No. 09-cr-64, ECF No. 1472 at 8-9.        Those factors

include: (1) evidence of a defendant’s increased susceptibility

to COVID-19 complications; (2) completion of at least fifty


                                    3
      Case 2:13-cr-00014-wks Document 464 Filed 07/08/20 Page 4 of 5



percent of a term of imprisonment, as compassionate release at

the outset of the sentence would undermine the original purpose

of the sentence; (3) the level of risk of violence or recidivism;

(4) a record of non-violent conduct and positive rehabilitation

while incarcerated; and (5) an appropriate plan for home

confinement or supervised release.       Id.

     The government does not dispute that Nastri suffers from

medical conditions that may place him at heightened risk of

complications in the event of a COVID-19 infection.          Although the

government argues that Nastri’s release plan, to live with family

in Connecticut, would arguably put him at greater risk than

remaining at the Coleman facility, recent pandemic statistics may

undermine that contention.

     Nonetheless, other factors do not weigh in favor of

compassionate release.    Nastri has over ten years remaining on

his 210-month sentence.     He also has a long history of

recidivism.   Indeed, he committed his current offense while on

supervised release.    Nastri’s prison record indicates that he has

been disciplined for a range of offenses, including involvement

with drugs and alcohol, as recently as October of 2019.           Given

these facts, the Court cannot find that Nastri “is not a danger

to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).”       U.S.S.G. § 1B1.13(2).

     Furthermore, with respect to the Section 3553(a) factors,


                                    4
      Case 2:13-cr-00014-wks Document 464 Filed 07/08/20 Page 5 of 5



the seriousness of Nastri’s offense and his criminal history

weigh against a sentence reduction.       His underlying crime

involved a multi-state heroin conspiracy, of which he was

reported to be a primary organizer.       According to the government,

Nastri was also reputed to have been in possession of firearms as

part of the conspiracy.     A ten-year reduction would minimize both

the punitive and deterrent effects of his sentence.          See 18

U.S.C. § 3553(a)(2) (requiring courts to consider the need for

the sentence imposed “to reflect the seriousness of the offense,”

“promote respect for the law” and “afford adequate deterrence to

criminal conduct”).    Finally, Nastri’s release plan offers little

beyond an allegation of “firm leads on employment” if he is

released.   His motion is therefore denied.

                               Conclusion

     For the reasons set forth above, Nastri’s emergency motion

for compassionate release (ECF No. 459), as supplemented by

Court-appointed counsel, is denied.

     DATED at Burlington, in the District of Vermont, this 8th

day of July, 2020.

                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  U.S. District Court Judge




                                    5
